Case 5:18-cr-00011-LGW-BWC Document 53 Filed 09/13/21 Page 1 of 2

Iu the United States District Court
for the Southern District of Georgia
Wapcross Division

UNITED STATES OF AMERICA,
v. CR 518-011
MAURA HILTON,
Defendant.
ORDER

Before the Court is Defendant Maura Hilton’s motion to be
placed in a Bureau of Prisons’ Community Corrections Center
(“CCC”) or Residential Reentry Center (“RRC”) during the last
twelve months of her imprisonment sentence. Dkt. No. 52. Her
motion must be DISMISSED.

The Bureau of Prisons designates the place of a prisoner’s
imprisonment, 18 U.S.C. § 3621(b), and “shall, to the extent
practicable, ensure that a prisoner serving a time of
imprisonment spends a portion of the final months of that term
(not to exceed 12 months), under conditions that will afford
that prisoner a reasonable opportunity to adjust to and prepare
for the reentry of that prisoner into the community,” id.
§ 3624(c).

While the Court commends Hilton for her educational
achievements and efforts toward rehabilitation since her

incarceration, the Court does not have the ability to grant
Case 5:18-cr-00011-LGW-BWC Document 53 Filed 09/13/21 Page 2 of 2

Hilton the relief she seeks. After a district court sentences a
federal offender, the Bureau of Prisons is responsible for

administering the sentence. United States v. Wilson, 503 U.S.

 

329, 331 (1992); see also 18 U.S.C. § 3621. To the extent
Hilton is challenging the Bureau of Prisons’ decision in that
regard, her remedy is to file a petition pursuant to 28 U.S.C.

§ 2241. Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348,

 

1352 (llth Cir. 2008) (“[C]hallenges to the execution of a
sentence, rather than the validity of the sentence itself, are
properly brought under § 2241.”).

Moreover, Hilton’s motion is premature. According to the
Bureau of Prisons’ website, Hilton’s projected release date is
December 25, 2023. Thus, she is not eligible for CCC/RRC
placement for at least fifteen months.

Hilton’s motion, dkt. no. 52, is DISMISSED.

SO ORDERED, this | Daay of September, 2021

 

HON. ALISA\ GODBEY WOOD, NJDGE
UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF GEORGIA ~
